Citation Nr: 1201085	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  07-29 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1967 to September 1969 and was awarded the Combat Infantry Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A personal hearing was held in December 2007 at the Detroit RO before the Decision Review Officer (DRO).  The Veteran testified at this hearing, and a transcript of the testimony has been associated with the claims file.  

In the December 2010 decision, the Board granted service connection for bilateral hearing loss and increased the evaluation for the Veteran's service-connected PTSD from 50 percent to 70 percent disabling.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) that portion of the Board's decision which held that the Veteran was not entitled to an initial rating greater than 70 percent for PTSD.  In July 2011, the Court vacated that portion of the Board's decision and remanded the matter for proceedings consistent with the Joint Motion for Partial Remand (Joint Motion) filed in this case.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Prior to the December 2010 Board decision, the Veteran submitted several letters which were issued by the Social Security Administration (SSA).  In the May 2009 letter, the Veteran was informed that he met the medical requirements for disability benefits, and the SSA listed the various VA and private treatment records reviewed and considered when deciding the Veteran's claim.  However, the actual decision, as well as the medical records, are not associated with the Veteran's claims file.  The June 2009 Notice of Decision issued by the SSA clearly indicates that his request for SSA benefits had been granted.  When VA has notice that the Veteran is receiving disability benefits from the SSA, and when the records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans Claims Assistance Act of 2000 emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159 (c)(2) (2011).  Accordingly, a remand of the current appeal is necessary to accord the RO an opportunity to request copies of these documents.  

In addition, the Veteran was most recently afforded a VA examination in October 2008, when the examiner reviewed the Veteran's medical records and recounted the Veteran's history of psychiatric symptoms, focusing primarily on changes since his last examination.  It was noted that the Veteran received weekly group/individual therapy through the Veterans Center and met with a therapist approximately once a month.  The examiner also noted that the Veteran had not worked since 2005, and was last employed on a full-time basis in 1999 prior to his  retirement.  The Veteran did report occasional flashbacks and described his recent mood as "not good."  On a scale of one to ten (with zero being the best a person could feel and ten being the worst), he rated his current mood as a 7/8, and attributed these feelings to a recent reunion with members of his Vietnam unit, which triggered many memories.  Since this reunion, he claimed to experience difficulty sleeping as well as increasing nightmares.  However, he denied having any suicidal ideation.  Upon examination, the Veteran presented with an appropriate affect and euthymic mood.  His speech was fluent, logical, coherent, and goal directed and he was generally alert and oriented in all spheres.  His abstract reasoning and social judgment were grossly intact and the Veteran denied experiencing any hallucinations, delusions, or other psychotic symptoms and none were evident on examination.  However, the examiner observed that the Veteran's attention, concentration, and memory did show some mild inefficiency.  Based on this evaluation of the Veteran, the examiner diagnosed the Veteran with PTSD and assigned him a Global Assessment of Functioning (GAF) score of 53.  

Further review of the claims file reveals that the Veteran has not been afforded another VA psychiatric examination since the October 2008 evaluation, over three years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  As it has been over three years since the Veteran's last VA examination and as the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development-in terms of a new VA examination to determine the current level of severity of the Veteran's PTSD-is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In addition, as this matter is being returned for further development, an effort should be made to obtain any medical records pertaining to ongoing treatment that the Veteran has received for his psychiatric condition that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Thus, to give the Veteran every consideration with respect to the present appeal and to ensure due process, the Board finds that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following action:

1. The RO should obtain and associate with the claims file a copy of the decision of the SSA to award disability benefits to the Veteran and the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.  

2. Request records of relevant psychiatric treatment that the Veteran may have received since August 2011 at the VA Medical Center in Detroit, Michigan.  Copies of such records which are available should be associated with the claims folder.  

3. Then, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a psychiatric examination to determine the current nature and extent of his service-connected PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  

The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examiner should also assign a GAF score and provide an explanation of the assigned score.  Also, the examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities, including his ability to obtain and to maintain employment.  A rationale for all opinions expressed must be provided.  

4. Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

